                    Case 19-11002-RAM       Doc 22     Filed 03/05/19   Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.flsb.uscourts.gov

 In re:
 Rowena Jewel                                      CASE NO. 19-11002-RAM
                                                   CHAPTER 13

                        Debtor        /


               MOTION TO VALUE AND DETERMINE SECURED STATUS OF LIEN
                                ON REAL PROPERTY

                                IMPORTANT NOTICE TO CREDITORS:
                          THIS IS A MOTION TO VALUE YOUR COLLATERAL

         This Motion seeks to value collateral described below securing the claim of
         the creditor listed below.


         IF YOU DISPUTE THE VALUE ALLEGED OR TREATMENT OF YOUR CLAIM
         PROPOSED IN THIS MOTION, YOU MUST FILE A WRITTEN OBJECTION NO
         LATER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING
                           [SEE LOCAL RULE 3015-3(A)(2)]


         If you have not filed a proof of claim, you have until the later of the claims bar
         date or 21 days from the date this Motion was served upon you to file a proof
         of claim or you will be deemed to have waived the right to payment of any
         unsecured claim to which you might otherwise be entitled. [See Local Rule
         3015-3(A)(4)]

 1.      Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, and Local Rule 3015-3, the debtor
         seeks to value real property securing the claim of Bank of America (the “Lender”).
         Lender holds a mortgage recorded on December 4, 2006 at OR Book 25154 Page(s)
         3383 – 3390 in the official records of Miami-Dade County, Florida.

 2.      The real property is located at 20421 NW 10th Ave, Miami, FL 33169, Miami Dade
         County, Florida and is more particularly described as follows:



       Folio #:34-1135-031-3860

                                               Page 1 of 3
LF-77 (rev. 11/01/17)
                    Case 19-11002-RAM        Doc 22    Filed 03/05/19    Page 2 of 3



                                           (Legal description)




 3.      At the time of the filing of this case, the value of the real property is $239,619.00 as
         determined by Miami Dade County Property Appraiser’s Office.

 4.      Ocwen Loan Servicing, LLC hold liens on the real property, senior to priority to Lender,
         securing claims in the aggregate amount of $300,000.00.

 5.      (Select only one):

          X      Lender’s collateral consists solely of the debtor’s principal residence. As
                 there is no equity in the real property after payment in full of the claims
                 secured by liens senior to that of Lender, the value of Lender’s secured
                 interest in the real property is $0.

                 Lender’s collateral is not solely the debtor’s principal residence. After
                 payment in full of the claims secured by liens senior to that of Lender, there
                 is equity of $                      remaining in the real property.
                 Accordingly, the value of Lender’s secured interest in the real property
                 is $        and the value of the Lender’s unsecured, deficiency claim is
                 $              .

 6.      The undersigned reviewed the docket and claims register and states (select only one):

          X      Lender has not filed a proof of claim in this case. The trustee shall not
                 disburse any payments to Lender unless a proof of claim is timely filed. In
                 the event a proof of claim is timely filed, it shall be classified as a secured
                 claim to the extent provided in paragraph 5, above, and as a general
                 unsecured claim for any deficiency, regardless of the original classification
                 in the proof of claim as filed.

                                              or

                 Lender filed a proof of claim in this case. It shall be classified as a secured
                 claim to the extent provided in paragraph 5, above, and as a general
                 unsecured claim for any deficiency, regardless of the original classification
                 in the proof of claim.

 7.      The subject real property may not be sold or refinanced without proper notice
         and further order of the court.

       IF THE MOTION TO VALUE STRIPS OFF THE LIEN: WHEREFORE, the debtor
 respectfully requests an order of the Court (a) determining the value of the real property in the
                                               Page 2 of 3
LF-77 (rev. 11/01/17)
                    Case 19-11002-RAM       Doc 22    Filed 03/05/19   Page 3 of 3



 amount asserted in this Motion, (b) determining the secured status of the Lender’s lien as stated
 above, (c) determining that any timely filed proof of claim is classified as stated above, (d) a s
 Lender’s secured interest in the real property is $0, deeming Lender’s mortgage on the real
 property void and extinguished automatically, without further order of the Court, upon entry of
 the debtor’s discharge in this chapter 13 case, and (e) providing such other and further relief as
 is just.

       IF THE MOTION TO VALUE STRIPS DOWN THE LIEN: WHEREFORE, the debtor
 respectfully requests an order of the Court (a) determining the value of the real property in the
 amount asserted in this Motion, (b) determining the secured status of the Lender’s lien as
 stated above, (c) determining that any timely filed proof of claim is classified as stated above,
 (d) since Lender’s secured interest in the real property is $ 0 , deeming Lender’s mortgage
 on the real property to secure such lesser amount (reduced further by payments made during
 the course of this chapter 13 case), without further order of the Court, upon entry of the debtor’s
 discharge in this chapter 13 case, and (e) providing such other and further relief as is just.

 NOTICE IS HEREBY GIVEN THAT:

 1.      In accordance with the rules of this Court, unless an objection is filed with the Court and
         served upon the debtor, the debtor’s attorney, and the trustee at least two (2) business
         days prior to the hearing scheduled on this Motion, the value of the collateral may be
         established at the amount stated above without further notice, hearing or order of the Court.
         Pursuant to Local Rule 3015-3, timely raised objections will be heard at the hearing
         scheduled on the Motion.

 2.      The undersigned acknowledges that this Motion and the notice of hearing thereon must be
         served pursuant to Bankruptcy Rule 7004 and Local Rule 3015-3 at least 21 days prior to
         the hearing date and that a certificate of service must be filed when the Motion and notice
         of hearing thereon are served.


 Submitted by:
 JAMES ALAN POE, P.A.
 9500 S. Dadeland Blvd., #510
 Miami, Florida 33156
 Telephone: (305) 670-3950
 Fax: (305) 670-3951
 Florida Bar No. 107956




                                              Page 3 of 3
LF-77 (rev. 11/01/17)
